March 1, 2022


                                                         Supreme Court

                                                         No. 2020-81-Appeal.
                                                         (PC 14-2393)



          Thomas Shannahan et al.        :

                    v.                   :

     Rhode Interlocal Risk Management    :
                   Trust.




                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email:      opinionanalyst@courts.ri.gov,     of     any
                typographical or other formal errors in order that
                corrections may be made before the opinion is published.
                                                          Supreme Court

                                                          No. 2020-81-Appeal.
                                                          (PC 14-2393)



        Thomas Shannahan et al.          :

                    v.                   :

    Rhode Interlocal Risk Management     :
                  Trust.


         Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

        Justice Goldberg, for the Court. This case came before the Supreme

Court on December 8, 2021, pursuant to an order directing the parties to appear

and show cause why the issues before us should not be summarily decided. The

plaintiffs, Thomas Shannahan,1 Thomas Wilson, the Estate of Donald P. Twohig,

and Donald D. Twohig, all individually and as assignees of the City of Central

Falls (plaintiffs), appeal from a final judgment entered in favor of the defendant,

Rhode Island Interlocal Risk Management Trust (defendant), following the grant of

the defendant’s motion for summary judgment pursuant to Rule 56 of the Superior

Court Rules of Civil Procedure. After examining the record and memoranda

1
 On October 15, 2021, the plaintiffs filed a suggestion of death, upon information
and belief, stating that plaintiff Thomas Shannahan had passed away on or about
September 2, 2021.
                                        -1-
submitted by the parties, we are satisfied that cause has not been shown and, thus,

the appeal may be decided at this time. For the reasons stated herein, we affirm the

judgment of the Superior Court.

                                  Facts and Travel

      The underlying facts of this lengthy litigation are set forth in Shannahan v.

Moreau, 202 A.3d 217 (R.I. 2019) (Shannahan I). See Shannahan I, 202 A.3d at

221-26. In that case, we stated, “[t]oday we close the book on what was a sad and

scandal-plagued chapter in the history of the City of Central Falls * * *.” Id. at

221. Because the case before us is wholly lacking in merit, we meant what we said

in Shannahan I; this case is summarily dismissed. A few months after this Court

affirmed summary judgment with respect to the underlying claims in Shannahan I,

see id. at 231, 232, defendant filed a motion for summary judgment in plaintiffs’

action against defendant in which plaintiffs had asserted that defendant wrongfully

and in bad faith denied plaintiffs’ underlying third-party insurance claims. The

trial justice granted defendant’s motion for summary judgment, and plaintiffs

timely filed an appeal.

                               Standard of Review

      “This Court reviews a grant of summary judgment de novo.” Sullo v.

Greenberg, 68 A.3d 404, 406 (R.I. 2013) (brackets omitted) (quoting Sacco v.

Cranston School Department, 53 A.3d 147, 149-50 (R.I. 2012)). “Examining the

                                        -2-
case from the vantage point of the trial justice who passed on the motion for

summary judgment, ‘we view the evidence in the light most favorable to the

nonmoving party, and if we conclude that there are no genuine issues of material

fact and that the moving party is entitled to judgment as a matter of law, we will

affirm the judgment.’” Id. at 406-07 (brackets omitted) (quoting Sacco, 53 A.3d at

150).

        “Summary judgment is appropriate only when the ‘pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.’” Sola v. Leighton, 45 A.3d 502,

506 (R.I. 2012) (brackets omitted) (quoting Plunkett v. State, 869 A.2d 1185, 1187

(R.I. 2005)). “Where the facts suggest only one reasonable inference[,]” the trial

justice may treat the issue as a matter of law. See Deutsche Bank National Trust

Company, for Registered Holders of Ameriquest Mortgage Securities, Inc. v.

McDonough, 160 A.3d 306, 311 (R.I. 2017).

        “Although summary judgment is recognized as an extreme remedy, * * * to

avoid summary judgment the burden is on the nonmoving party to produce

competent evidence that ‘proves the existence of a disputed issue of material

fact.’” Sullo, 68 A.3d at 407 (brackets omitted) (quoting Mutual Development

Corporation v. Ward Fisher & Company, LLP, 47 A.3d 319, 323 (R.I. 2012)).

                                       -3-
However, “summary judgment should enter against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case * * *.” Correia v. Bettencourt, 162 A.3d 630, 635 (R.I. 2017) (quoting

Newstone Development, LLC v. East Pacific, LLC, 140 A.3d 100, 103 (R.I. 2016)).

                                      Analysis

      General Laws 1956 § 9-1-33(a) sets forth the basis for a bad-faith claim

against an insurer and provides, in pertinent part:

             “Notwithstanding any law to the contrary, an insured
             under any insurance policy as set out in the general laws
             or otherwise may bring an action against the insurer
             issuing the policy when it is alleged the insurer
             wrongfully and in bad faith refused to pay or settle a
             claim made pursuant to the provisions of the policy, or
             otherwise wrongfully and in bad faith refused to timely
             perform its obligations under the contract of insurance.”
             (Emphasis added.)

It is undisputed that plaintiffs were not the “insured” under defendant’s insurance

policy; the City of Central Falls was the insured. Nevertheless, plaintiffs have

contended that they were assignees of the rights of the City of Central Falls under

defendant’s insurance policy, pursuant to an order of the United States Bankruptcy

Court for the District of Rhode Island granting an assented-to motion for relief

from automatic stay to proceed with the case at the Superior Court, and the

Superior Court’s consent order granting plaintiffs’ motion to substitute the City of




                                         -4-
Central Falls as defendant.      We are hard-pressed to understand plaintiffs’

reasoning.

      Even if the parties intended to assign plaintiffs the right to bring a bad-faith

claim against defendant, in Mello v. General Insurance Company of America, 525

A.2d 1304 (R.I. 1987), we held that “an insured may assign its bad-faith claim

against its insurer to the injured claimant for the limited purpose of recovering the

difference between the judgment received against the insured and the insurance-

policy limits.” Mello, 525 A.2d at 1306 (emphasis added). It is clear that the

holding in Mello was starkly limited to the facts of that case, where an insurer had

refused to settle the case within the limits of the policy and the plaintiff was

awarded a judgment in excess of that policy amount, for which the insured was

responsible. Id. The insured thereafter assigned to the plaintiff its bad-faith claim

against the insurer. Id. This is the essence of insurer bad faith, reflecting Rhode

Island’s policy to place the burden of excess judgments on the insurer and not on

the insured.

      The case before us, however, presents a drastically different set of facts. Cf.

Imperial Casualty and Indemnity Company v. Bellini, 947 A.2d 886, 888, 893 (R.I.

2008) (holding that, where the plaintiff was assigned the insured’s rights after

succeeding on the underlying claims but there was no excess judgment, such a set

of facts was radically different from Mello). The City of Central Falls assigned

                                        -5-
only its rights to coverage under defendant’s insurance policy with respect to the

underlying claims by plaintiffs against the City of Central Falls; there is no

evidence that the bad-faith claim was ever assigned to plaintiffs. Furthermore,

there was no judgment in plaintiffs’ favor—let alone a judgment in excess of the

insurance policy limits.

      The plaintiffs point to this Court’s reasoning in Skaling v. Aetna Insurance

Company, 799 A.2d 997 (R.I. 2002), to support their contention that defendant

failed to properly investigate their claims. We note, however, that Skaling was a

first-party action where the plaintiff was an insured seeking indemnification from

his own insurance carrier. See Skaling, 799 A.2d at 1003. That is not the case at

bar; plaintiffs’ claims against the City of Central Falls were dismissed on summary

judgment, and their bad-faith action against defendant was a third-party claim.

      Even if plaintiffs were proper assignees of the City of Central Falls, they

have not met their burden for a bad-faith action. This Court has held that “bad

faith ‘is established when the proof demonstrates that the insurer denied coverage

or refused payment without a reasonable basis in fact or law for the denial.’”

Bellini, 947 A.2d at 893 (quoting Skaling, 799 A.2d at 1010). “A plaintiff must

demonstrate an absence of a reasonable basis in law or fact for denying the claim

or an intentional or reckless failure to properly investigate the claim and subject the

result to cognitive evaluation.” Skaling, 799 A.2d at 1012 (emphasis added). “The

                                         -6-
standard that this Court employs in making that determination is the ‘fairly

debatable’ standard[,]” which allows an insurer “to debate a claim that is fairly

debatable.” Bellini, 947 A.2d at 893 (quoting Skaling, 799 A.2d at 1010, 1011).

“That inquiry turns on ‘whether there is sufficient evidence from which reasonable

minds could conclude that in the investigation, evaluation, and processing of the

claim, the insurer acted unreasonably and either knew or was conscious of the fact

that its conduct was unreasonable.’” Id. (brackets omitted) (quoting Skaling, 799

A.2d at 1011).

      Affording weight to the fact that there was a fully reasonable, and by no

means frivolous, debate as to whether or not the plaintiffs’ underlying claims in

Shannahan I were meritorious, see generally Shannahan I, 202 A.3d 217, we

simply cannot say that the plaintiffs established either “an absence of a reasonable

basis in law or fact for denying the claim[s]” or that the insurer intentionally or

recklessly “failed to properly investigate” the purported claims. Skaling, 799 A.2d

at 1012.    Accordingly, the defendant’s position meets the “fairly debatable”

standard. “We would further observe that the sheer duration of the litigation in this

case constitutes another indicator that [the defendant’s] conduct in this case did not

constitute bad faith.” See Bellini, 947 A.2d at 894.




                                         -7-
                                    Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. “It is time for this litigation to end.” Arena v. City of Providence,

919 A.2d 379, 396 (R.I. 2007); see Palazzo v. Alves, 944 A.2d 144, 155 (R.I. 2008)

(“There is nothing more to be said; this case is over.”). The papers in this case

may be returned to the Superior Court.




                                         -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Thomas Shannahan et al. v. Rhode Interlocal Risk
Title of Case
                                     Management Trust.
                                     No. 2020-81-Appeal.
Case Number
                                     (PC 14-2393)

Date Opinion Filed                   March 1, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa E. Darigan

                                     For Plaintiffs:

                                     Philip E. Irons, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Michael DeSisto, Esq.




SU-CMS-02A (revised June 2020)